Citation Nr: 0534000	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1967.  He retired with more than twenty years of 
active service.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
the cause of the veteran's death, eligibility for Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35, service 
connected burial benefits and accrued benefits.  In her 
notice of disagreement and appeal the appellant limited the 
issue on appeal to service connection for the cause of the 
veteran's death.  38 C.F.R. §§ 20.200, 20.201 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the appellant's and VA's efforts to develop the claim for 
service connection for the cause of the veteran's death, the 
emphasis has been on pursuing a connection between the 
veteran's exposure to ionizing radiation in service and his 
development of prostate cancer.  The certificate of death 
listed only metastatic prostatic cancer as causing the 
veteran's death.  No contributing or underlying conditions 
were listed as contributing to the veteran's death.  
Nevertheless, the regulations at 38 C.F.R. § 3.312 provide 
the following factors must be considered when determining if 
service connection should be granted for the cause of death 
of a veteran:

Service-connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to the 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.  

During the veteran's lifetime service connection was granted 
for hypertension.  An October 1998 VA examination report 
reveals the veteran had three transient ischemic attacks 
(TIA) between 1991 and 1995.  The TIA's were diagnosed as 
being secondary at least in part to the veteran's 
hypertension.  An August 1993 discharge summary from Tulsa 
Regional Medical Center reveals the veteran had an episode of 
confusion and disorientation and was admitted to the 
hospital.  The diagnoses included transient global amnesia, 
uncontrolled hypertension, and atherosclerotic vascular 
disease.  It was felt the veteran had a TIA.  Magnetic 
Resonance Imaging (MRI) of the brain revealed small vessel 
disease and minimal stenosis of the carotid arteries, 
bilaterally.  His blood pressure medication was switched from 
Altace to Vasotec.  July 1995 private oncology notes from Dr. 
B, indicate the veteran should be evaluated for significant 
carotid circulatory changes.  A color flow Doppler 
demonstrated some decreased velocity in the carotid 
circulation when compared to previous studies.  March 1996 
notes from Dr. B, reveal the veteran complained of dyspnea 
with general exertion.  In the opinion of Dr. B it was 
related to obesity and poor cardiovascular conditioning.  The 
medical record clearly raises questions as to the degree to 
which the veteran's service-connected hypertension and 
resulting circulatory disease may have contributed to the 
veteran's death.  Clearly it affected major organs, his 
brain, and was progressive as demonstrated by the comparison 
of tests performed in 1993 and 1995.  The degree to which the 
veteran's hypertension and resulting circulatory disease may 
have contributed to the veteran's death is a question which 
should be addressed by a competent medical professional.  
38 C.F.R. § 3.159(a)(1)(2005).  

The appellant may request an opinion from a competent medical 
professional addressing the questions set out in paragraph 2 
below and submit it to VA.  

In addition, while the claims folder includes the veteran's 
records of treatment for prostate cancer, there are no 
records of treatment for hypertension dated between 1990 and 
the veteran's death on July 29, 2000.  Any records of 
treatment for hypertension, atherosclerotic vascular disease, 
and its affects may be of great probative value in 
determining if a service-connected disorder played a role in 
accelerating the veteran's death.  

The appellant's claims must be remanded for the following 
actions.  

1.  VA must request that the appellant 
inform VA of the name, address and dates 
of treatment of the veteran for 
hypertension, atherosclerotic vascular 
disease, TIA's and any of their affects 
such as stenosis of the carotid arteries, 
from 1990 to July 29, 2000.  VA should 
attempt to obtain any records identified 
by the appellant.  

2.  After any records identified by the 
appellant have been obtained, to the 
extent possible, VA should request an 
opinion from a physician.  The claims 
folder must be sent for the physician to 
review.  After reviewing the veteran's 
medical records the physician is asked to 
answer the following question:

Is it at least as likely as not (50 
percent chance) that the veteran's 
hypertension and subsequent development 
of atherosclerotic vascular disease with 
some stenosis of the carotid arteries, 
resulted in the veteran being materially 
less capable of resisting the effects of 
the prostate cancer which was the primary 
cause of his death?  Or is it at least as 
likely as not (50 percent chance) the 
veteran's hypertension and subsequent 
development of atherosclerotic vascular 
disease with some stenosis of the carotid 
arteries, was of such severity as to have 
a material influence in accelerating the 
veteran's death?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


